Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Acknowledgment is made of applicant’s Amendment, filed 12/27/2020.   The changes and remarks disclosed therein were considered.
	An amendment of claims 1, 5-7, 9 and 15 has been amended.  Claims 4 and 12 have been canceled.  Claims 1-3, 5-11 and 13-20 are pending in the application.
Response to Argument
2.	Applicant’s arguments filed on 12/27/2020 with respected to the rejection of Lee Hee Youl have been fully considered and are persuasive (see pages 7-8 of an amendment filed 12/27/20).  The rejection of Lee Hee Youl has been withdrawn.
Allowable Subject Matter
3.	Claims 1-3, 5-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Lee Hee Youl, Park Eun Young and Kim Tae-Gyun taken individually or in combination do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to “control logic configured to control the voltage generating circuit to generate a first drain select line voltage applied to a first unselected memory string among unselected memory strings among the plurality of memory strings and a second drain select line voltage applied to second unselected memory strings among the unselected memory strings during the read operation, wherein the second drain select line voltage is different from the first drain select line voltage, wherein the voltage generating circuit applies the first drain select line voltage applied to the first unselected memory string at a level of a turn-on voltage during a first time period before apply in  the read voltage to the memory cell array during the read operation” in a memory device as claimed in the independent claim 1.  Claims 2-3 and 5-8 are also allowed because of their dependency on claim 1; or
Per claim 9: there is no teaching, suggestion, or motivation for combination in the prior art to “control logic configured to control the voltage generating circuit to apply, during the read operation, a first drain select line voltage applied to a first unselected memory Page 3 of 8U.S. Serial No.: 16/657,253PATENT DOCKET: PA3883-0 string among unselected memory strings among the plurality of memory strings at a first potential level and a second drain select line voltage applied to second unselected memory strings among the unselected memory strings at a second potential level lower than the first potential levels wherein the first potential level is higher than a threshold voltage of select transistors included in the unselected memory strings” in a memory device as claimed in the independent claim 9.  Claims 10-11 and 13-14 are also allowed because of their dependency on claim 9; or
Per claim 15: there is no teaching, suggestion, or motivation for combination in the prior art to “control logic configured to control the voltage generating circuit to apply, during the read operation, a first drain select line voltage applied to a first unselected memory string among unselected memory strings among the plurality of memory strings during a first time period and a second drain select line voltage applied to second unselected memory strings among the unselected memory strings during a second time period shorter than the first time period, wherein the voltage generating circuit applies the first drain select line voltage applied to the first unselected memory string at a level of a turn-on voltage during the first time period before apply in the read voltage to the memory cell array during the read operation” in a memory device as claimed in the independent claim 15.  Claims 16-20 are also allowed because of their dependency on claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	The information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?


/Pho M Luu/
Primary Examiner, Art Unit 2824.